Citation Nr: 0906874	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  97-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation under 38 U.S.C.A. § 1151 for residual injury to 
the right wrist and hand, claimed as due to VA surgery 
conducted on October 10, 1995. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to 
December 1988.

This appeal arose from an August 1996 rating decision of the 
Waco, Texas VA Regional Office (RO), which denied the 
benefits sought.  The case has been remanded by the Board in 
the past, most recently in March 2007.


FINDING OF FACT

VA treatment in October 1995 did not cause right wrist and 
hand disability.  


CONCLUSION OF LAW

The criteria for VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for residual injury to the 
right wrist and hand, claimed as due to VA surgery conducted 
on October 10, 1995, have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied through a March 2005 
letter to the Veteran that addressed all three notice 
elements.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The notice was 
more suited to claims under the new 38 U.S.C.A. § 1151 (West 
2002) than the old 38 C.F.R. § 3.385 (1995), but 
nevertheless, the information required was furnished, i.e., 
evidence showing an additional disability as a result of VA 
treatment.  

The original claim was initiated prior to the enactment of 
the VCAA and initially denied in an August 1996 rating 
decision.  Although the March 2005 letter was sent after the 
initial RO decision in this matter, this is not prejudicial 
because the case was readjudicated in an October 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

The Veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the claim is harmless, as VA compensation has been denied 
thus rendering moot any issues with respect to implementing 
an award.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records, and lay statements from the Veteran.  
VA examinations were conducted in November 1997 and February 
2000 and a Veterans Health Administration (VHA) expert 
medical opinion was obtained in July 2006.  VA has satisfied 
its assistance duties.  In May 2008, the Veteran requested a 
copy of a supplemental statement of the case (SSOC) dated in 
December 2007.  However, there is no SSOC dated in December 
2007.  The most recent SSOC was issued in October 2007 and 
the veteran was provided a copy.



Compensation under 38 U.S.C.A. § 1151

The veteran's claim was filed before October 1, 1997.  
Therefore, the issue before the Board is whether the Veteran 
has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The Veteran is not required to show negligence, 
error in judgment or other fault in the hospitalization or 
medical or surgical treatment furnished by VA in October 
1991.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  The 
medical evidence must only demonstrate that the additional 
disability occurred as the result of VA treatment.  38 
U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any Veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the Veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.   38 C.F.R. 
§ 3.358(c)(1)(2) (1996).

The question in this case is whether VA surgery on October 
10, 1995 caused right hand and wrist disability.  

The Veteran has a long history of rheumatoid arthritis, 
preceding the October 10, 1995 surgery in question.  On VA 
evaluation in August 1995, it was noted that he had had 
recent loss of extension of his right ring and little fingers 
and that his right wrist was swollen.  The assessment was 
rheumatoid arthritis with severe degenerative joint disease 
of the right wrist and tendon crepitus in the right little 
and ring fingers.  A right wrist fusion, tendon transfer, and 
distal ulna resection were scheduled.  Evaluation by Gary N. 
Pamplin, M.D. in August 1995 found the Veteran to have volar 
subluxation of his right carpus on the distal radius, and a 
prominent ulna.  The Veteran could not actively extend the 
metacarpophalangeal joint of the little or ring finger.  He 
could not make a tight fist.  The finger joints were swollen.  
He had rheumatoid arthritis and severe deterioration of the 
right wrist in addition to a rupture of the extensor tendons 
of the right little and ring fingers.  

On October 9, 1995, a VA nurse found that he had no movement 
in the fingers of his right hand.  A VA physician told the 
Veteran that he very well may not gain full finger extension, 
and that the tendon transfer surgery which was contemplated 
could leave other groups weak.  

On October 10, 1995, the Veteran was noted to have his carpus 
subluxed dorsally, but he did not want to have a wrist 
fusion.  The ulna was subluxed dorsally and the plan was to 
resect it.

At surgery on October 10, 1995, the Veteran was noted to have 
a traumatic rupture of the right extensor pollicus longus as 
well as of the extensor communis to the ring and little 
finger of the right hand.  There was a lot of reactive 
synovitis throughout the right wrist and a very prominent 
arthritic distal ulna.  He underwent a tendon transfer from 
the right 4th and 5th fingers to the extensor digitorum 
communis (EDP) of the 3rd finger, a tendon transfer of the 
extensor indicis proprius (EIP) of the 2nd finger to the 
thumb, and a tendon transfer of the right 5th digit to the 
EDC of the 3rd finger, a right wrist tenosynovectomy, and 
resection of the right distal ulna.  

On VA evaluation in December 1995, the Veteran had been going 
to therapy and had full extension of his little finger but 
not of his ring and long fingers.  His pain in his wrist had 
improved.  

Evaluation by Fred G. Corley, M.D. in May 1997 found the 
Veteran to have significant rheumatoid arthritis in both 
wrists.  His main problem was that he could not extend the 
metacarpophalangeal joints of his long, ring, and little 
fingers.  

On VA orthopedic examination in November 1997, an examiner 
considered the veteran's history and reviewed his chart and 
found that the veteran's right wrist was immobile, and that 
there was ulnar deviation.  There was a 60 degree flexion 
deformity of the proximal interphalangeal joint of the little 
finger.  The 4th finger had a 30 degree flexion deformity of 
its proximal interphalangeal joint.  The middle finger had a 
90 degree flexion deformity of its proximal interphalangeal 
joint.  The second finger was normal.  All of the fingers 
were weak including the thumb.  The veteran's grip was 
extremely weak and he was not able to hold anything with it 
and was unable to grip.  The Veteran told that examiner that 
after the accident which had occurred before his October 1995 
surgery, his middle and index finger were almost normal.  The 
examiner concluded that the Veteran had become worse after 
the surgery.  He was unable to grip and had a flexion 
deformity of all of the fingers, an extension deformity of 
the right thumb, and immobility of the right wrist.  The 
examiner did not review the August 17, 1995 report from Dr. 
Pamplin or the notes from the surgical procedure.  He stated 
that when these records became available, they would be 
reviewed and a final report would be given.  However, this 
was not accomplished.    

In February 2000, a VA examiner extensively reviewed the 
veteran's claims folder and considered his history and 
provided a discussion.  In the discussion, the examiner 
stated that the primary difficulty with the veteran's right 
hand and surgical procedure is that his carpus is essentially 
gone, and that this shortening had worsened since the distal 
ulna was resected.  In layman's terms, the surgery was 
successful but slack.  By slack, he meant that the extensor 
tendons were surgically repaired and continue to function but 
are in a stressed position.  The reason for the stressed out 
position was carpal collapse and shortening of the right 
hand/wrist complex.  The extensor tendons are relatively long 
compared to what they are trying to accomplish.  This could 
be corrected with surgical realignment of the wrist and 
shortening of the extensor tendons.  The examiner felt that 
the surgery performed in 1995 was successful in its original 
intent.  The lack of functional success was not in any way a 
function of the lack of effort or involvement by the 
surgeons, occupational therapists, and physical therapist 
that had worked with the Veteran.  The examiner stated that 
the reason the veteran's right ring and little finger do not 
work as well as they did before the surgery is because his 
wrists is further collapsed, shortening the distance from the 
extensor muscle origin to the point of exertion.  The 
relative lengthening of the tendon prevents the fingers from 
being extended.  

A Veterans Health Administration (VHA) expert medical opinion 
was obtained in July 2006.  The orthopedic surgeon who wrote 
it indicated that he had reviewed the veteran's claims folder 
in its entirety and he reported information that was obtained 
from the claims folder.  He indicated that the record 
reflected progression of the veteran's rheumatoid arthritis 
with further collapse of the wrist.  The collapse was the 
result of the natural progress of the disease and unrelated 
to the surgical procedures.  That collapse and shortening led 
to inefficiency of the extensor tendon repair.  The collapse 
was not caused by the October 1995 VA surgery, and the 
surgery was not responsible for any additional disability of 
the right hand, wrist, or fingers.  Instead, the progression 
was a consequence of the severity of the veteran's rheumatoid 
disease and the natural progression of it.  

The preponderance of the evidence indicates that the Veteran 
does not have any additional disability of his right wrist or 
hand as a result of the surgery he had on October 10, 1995.  
The evidence shows that the Veteran's condition may have 
deteriorated, as suggested by the medical opinions of 
November 1997, February 2000, and July 2006.  However, none 
of those physicians indicated that the surgery in question 
had caused the additional disability.  To the contrary, the 
February 2000 VA examiner stated that the reason that the 
veteran's right ring and little finger do not work as well as 
they did before the surgery is because his wrist is further 
collapsed, shortening the distance from the extensor muscle 
origin to the point of exertion.  And the VHA examiner in 
July 2006 clarified that the collapse was the result of the 
natural progress of the disease and unrelated to the surgical 
procedures.  He concluded that the collapse was not caused by 
the October 1995 VA surgery, and the surgery was not 
responsible for any additional disability of the right hand, 
wrist, or fingers.  Instead, he stated that the progression 
was a consequence of the severity of the veteran's rheumatoid 
disease and the natural progression of it.  In sum, there is 
no competent medical evidence of record showing a causal 
relationship between the surgery in question and the 
occurrence of additional disability.  There is no competent 
evidence showing that the veteran suffered an injury or 
aggravation of an injury as the result of VA treatment and 
that such injury or aggravation resulted in additional 
disability.

The Board notes that the veteran, being a layperson, is 
unable in a case such as this to indicate the etiology of 
current disability.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The Veteran stated in 
March 2007 that he had been told by the VA hospital 
orthopedic clinic that his hand was ruined by the surgery.  
However, he is not competent to relate, through his own 
words, messages which he has heard from medical professionals 
which are of a medical nature.  Robinette v. Brown, 8 Vet. 
App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1995), 
Epps v. Brown, 9 Vet. App. 341 (1995), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
residual injury to the right wrist and hand, claimed as due 
to VA surgery conducted on October 10, 1995 is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals   


 Department of Veterans Affairs


